Citation Nr: 1022220	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-32 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the right knee, manifested by limitation of motion, currently 
rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island which denied the Veteran's claim for 
an increased rating for right knee traumatic arthritis, among 
other claims.

The Veteran testified before the undersigned at a May 2009 RO 
(Travel Board) hearing.  A copy of that hearing transcript 
has been associated with the claims file.

This matter was remanded for additional development and 
adjudication in the Board's August 2009 decision.

The issue of entitlement to service connection for a left 
knee disability appears to have been raised by the Veteran's 
representative in a May 2010 presentation and has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
This claim was last denied in a June 2002 rating decision.  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The Veteran will be advised 
if further action is required in his part


REMAND

In its previous remand, the Board instructed that the Veteran 
should be afforded an examination in which the examiner noted 
the point in right knee motion when pain began.  The Veteran 
was afforded an examination in October 2009.  
The examiner reported that there was "discomfort" in the 
right knee on flexion, but "no pain."  Later in the 
examination the examiner reported that there was pain on 
motion of the joint.  In an addendum written in December 
2009, the examiner reported that "there was no additional 
loss of motion with the increased pain."

The examiner apparently found that the Veteran had pain on 
flexion of the right knee, but did not specify the point at 
which the pain began.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In Stegall the Court held that 
"where . . . the remand orders of the Board . . . are not 
complied with, the Board itself errs in failing to insure 
compliance."  Id.

Accordingly, the Board must remand this case for the 
following actions:

1.  The examiner who provided the October 2009 
examination should review the claims folder and 
report the point at which pain or discomfort began 
on flexion of the right knee.

If the examiner is not available, or is 
unable to answer this question, the 
Veteran should be afforded a new VA 
examination to assess the severity of the 
service connected right knee disability.  
The examiner should report the ranges of 
right knee flexion and extension.  The 
examiner should determine whether there 
is any additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

In addition, the examiner should specify 
the point, if any, in right knee flexion 
or extension, when pain or discomfort 
begins.

2.  The RO or AMC should review the 
examination report or opinion to insure 
that it contains the information asked 
for in this remand.

3.  If the benefit sought on appeal is 
not fully granted, the RO or AMC should 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).






